DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over HITCHCOCK et al. (DE 60218169 T2, machine translation in English) in view of Kato et al. (EP 1882922 A2, see IDS received 02/15/2022).
Regarding claims 1, 4 and 5, HITCHCOCK discloses a device (para. 0009-0011, 0043), and a computer-programmed method for practicing the device (para. 0011, 0043), comprising: a drive control unit that controls operation of a body component (e.g., the reversing drive) of a machine (para. 0043); a detection unit that detects a signal (para. 0046-0047, 0059-0060, 0080) used for analysis of a feature amount (e.g., the extent of an existing damage are in a relationship to the magnitude of one or more specific frequency component) quantitatively indicating a deterioration degree of said body that is deteriorated over time as the body is operated (para. 0088); a determination unit that determines whether a data section of the detected signal comprises a constant speed section (defined by: “The time for each successive turn is compared to that of the previous turn until the percentage variation is greater than a certain threshold. This threshold can be set in the software program and typically has a default setting of 1%”) that is a data section obtained by a constant speed operation of the body component and that is equal to or greater than a given section (para. 0097: e.g., “ … A minimum of three consecutive constant speed revolutions are required for resampling” reads on “… equal to or greater than a given section”); a normalization unit that normalizes, when the data section of the detected signal does not comprise the constant speed section equal to or greater than the given section (para. 0062: “In most cases it is particularly advantageous to use constant speed data because the system dynamics remain the same at a certain speed. In some cases however, it may be beneficial to analyze data during periods acceleration and / or deceleration”; by inherency, the “data during periods acceleration and / or deceleration” must be different from the “constant speed data” as defined above, i.e., “The time for each successive turn is compared to that of the previous turn until the percentage variation is greater than a certain threshold” and “A minimum of three consecutive constant speed revolutions are required …”; note, the instant claims of the present application do not require specifically, e.g., the non-constant speed section must also satisfy certain criteria such as “equal to or greater than a given section”), a signal in a non-constant speed section which is a data section obtained by a non-constant speed operation of the body component in the data section of the detected signal (para. 0062: “It may, however, be an advantage in some cases, to analyse data during periods of acceleration and/or deceleration. This data can also speed normalized and/or directional normalized and may also be processed with the aid of various techniques”; para. 0065; para. 0142: “During a resampling the number of samples is increased relative to the number of original samples”); an analysis unit that analyses, when the data section of the detected signal comprises the constant speed section equal to or greater than the given section, the feature amount quantitatively indicating the deterioration degree of the body component based on the signal in the constant speed section (para. 0086, 0088), and analyses, when the data section of the detected signal does not comprise the constant speed section equal to or greater than the given section, the feature amount quantitatively indicating the deterioration degree of the body component based on the normalized signal in the non-constant speed section (para. 0087, 0088); and an estimation unit that estimates a remaining life of the body component based on the analyzed feature amount (para. 0089-0090).  
HITCHCOCK does not mention explicitly: said machine is a robot, and said body component is a robot body.
Kato discloses a robot control device, comprising: a drive control unit that controls operation of a robot body (para. 0017); a detection unit that detects a signal used for analysis of a feature amount quantitatively indicating a deterioration degree of the robot body that is deteriorated over time as the robot body is operated (para. 0022); an analysis unit that analyses the feature amount quantitatively indicating the deterioration degree of the robot body based on the detected signal (para. 0030); and an estimation unit that estimates a remaining life of the robot body based on the analysed feature amount (para. 0034).  
Since HITCHCOCK and Kato pertain to the same field of endeavor and HITCHCOCK teaches the general condition of the machine in question (HITCHCOCK, para. 0001, 0003, 0043), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the data collection/manipulation/analysis technique taught by HITCHCOCK into Kato’s robot control device to arrive the claimed invention, as an intended use of the HITCHCOCK invention. Doing so would provide Kato’s robot control device with a successful analysis of device vibrations which involve dynamics of the rotational speed, direction of movement and the load conditions (HITCHCOCK, para. 0005).
Regarding claim 2, HITCHCOCK discloses: whereinDocket No.: 087378-US-540-PCT the given section is a data section required to detect one period of a periodic change (e.g., periods of acceleration and/or deceleration) in the feature amount that is linked to the operation of the body component (para. 0005: “… the limited analysis of drives is often reverting that the time period, during which the apparatus is run at a constant speed is not normally sufficient for a vibration analysis to be carried out”; see also para. 0062). As such, the combination of HITCHCOCK and Kato renders the claimed invention obvious.
Regarding claim 3, HITCHCOCK discloses: wherein the normalization unit resamples the signal in the non-constant speed section at a resampling frequency according to an operation speed of the robot body (para. 0062, 0065, 0142).  

Response to Arguments
4.	Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.
The examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With these principles in mind, the examiner asserts that HITCHCOCK does disclose or teach the limitations in question. Detailed response with further clarification is given in section 3 above. As such, the combination of HITCHCOCK and Kato renders the claimed invention of the present application obvious. The rejection is therefore maintained.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2857        

/TOAN M LE/Primary Examiner, Art Unit 2857